DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The U.S. Patent and Trademark Office has received a certified copy of the priority document, PCT/EP2017/080380, filed on 24 November 2017, from the World Intellectual Property Organization. 

Specification
The disclosure is objected to because of the following informalities:
On page 9, line 25, “plates 17a, 7b” should be “plates 17a, 17b”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a gas injection device suitable for injecting gas bubbles into the culture medium” in claim 1;
“a control unit configured to control the injection of gas bubbles into the culture medium” in claim 11;
“a device for pressing the assembly to keep the modules in tight contact with each other” in claim 13;
“an actuator suitable for exerting pressure on the second plate” in claim 14; and,
“a device for controlling the temperature of the culture medium” in claim 15.
claims 1, 11, and 13-15 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification as filed shows that the following appears to be the corresponding structures, materials, or acts described in the specification as filed for the following 35 U.S.C. § 112(f) limitations:
“a gas injection device” in claim 1 – gas injection channels cut or inserted into one of the transparent plates (specification as filed, pg. 4, lines 3-4) and a tank containing the gas (specification as filed, pg. 6, lines 20-22);
“a device for pressing” in claim 13 – an actuator (specification as filed, pg. 4, lines 21-23);
“an actuator” in claim 14 – a hydraulic jack driven by a pump (specification as filed, pg. 9, lines 16-17); and,
“a device for controlling the temperature” in claim 15 – a circulation tube for a cooling liquid and a cooling module (specification as filed, pg. 9, lines 22-25).
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As explained above regarding claim 11, claim limitation “a control unit configured to control the injection of gas bubbles into the culture medium” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification as filed fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
claim 11 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the written description requirement.
	Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vellinga (WO 2014/148903).
Regarding claim 1, Vellinga discloses a photobioreactor module (abstract, “reactor” and annotated Fig. 3) adapted to be assembled with an identical adjacent module (Fig. 4), comprising: a panel having a first side and a second side (annotated Fig. 3, element 15-17, left side), opposite the first side, the first side delimiting, with the second side of the adjacent panel (annotated Fig. 3, element 15-17, right side), a cavity (paragraph [0017]) suitable for containing a culture medium (paragraph [0037]) when the modules are assembled, the cavity (paragraph [0017]) having a thickness comprised between 1 millimeter and 2 centimeters (paragraph [0017], “10 mm up to say 20 cm or more”) and a gas injection device (paragraphs [0025] and [0028]), suitable for injecting gas bubbles into the culture medium (paragraph [0037]) contained in the 

    PNG
    media_image1.png
    421
    638
    media_image1.png
    Greyscale

Annotated Fig. 3, Vellinga
Regarding claim 9, Vellinga discloses a frame extending along the edges of the panel to stiffen the panel (Fig. 5, element 30 “rack”).
Regarding claim 10, Vellinga discloses a photobioreactor (Fig. 6), comprising an assembly of several modules (Fig. 5) according to claim 1 (see above), each module (annotated Fig. 3, left side) defining, with an adjacent module (annotated Fig. 3, right side), a cavity (paragraph [0017]) suitable for containing the culture medium (paragraph [0037]).
Regarding claim 12, Vellinga discloses a photobioreactor (Fig. 6) according to claim 10 (see above), comprising a frame (Fig. 5, element 30) comprising guide rails (Fig. 6, elements 45 and 48) on which the modules are supported (Fig. 5) so as to keep the modules in position relative to each other (Fig. 6).
claim 13, Vellinga discloses a photobioreactor according to claim 10 (see above), comprising a device for pressing the assembly to keep the modules in tight contact with each other (Fig. 5, element 30 “rack”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vellinga (WO 2014/148903), as applied to claims 1, 9-10, and 12-13 above, in view of Jeong (KR 101222145).
Regarding claim 2, Vellinga discloses the culture medium (paragraph [0037]) contained in the cavity (paragraph [0017]). 
Vellinga does not disclose an illumination device, suitable for illuminating the culture medium, the illumination device comprising a woven optical fiber web or a diffuser plate or a plate into which light-emitting diode type light sources are integrated.
Jeong discloses an illumination device (Fig. 4, element 30), suitable for illuminating the culture medium, the illumination device comprising a woven optical fiber web (Fig. 5, element 41) or a diffuser plate or a plate into which light-emitting diode (Fig. 6, element 61b) type light sources are integrated.
In the analogous art of flat photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the flat photobioreactor of Vellinga with the illumination device of Jeong in order to provide algae with an illumination source other than sunlight – for use, for instance, during bad weather (Jeong, pg. 6, paragraph 10).
Regarding claim 14, Vellinga discloses a photobioreactor according to claim 13 (see above), wherein the pressing device comprises a first end plate (annotated Fig. 5, side wall 33) 
Vellinga does not disclose an actuator suitable for exerting pressure on the second plate to bring the second plate closer to the first plate. 
Jeong discloses an actuator (“the first actuator 53 may be formed of a screw jack or lead screw driven by a motor” pg. 3 of 6, paragraph 8, after the one-line figure descriptions).
Although Jeong does not specifically disclose that the actuator is “suitable for exerting pressure on the second plate to bring the second plate closer to the first plate” the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).	

    PNG
    media_image2.png
    843
    740
    media_image2.png
    Greyscale

Annotated Fig. 5, Vellinga

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Vellinga (WO 2014/148903) in view of Jeong (KR 101222145), as applied to claims 1-2, 9-10, and 12-14 above, in further view of Lee (US 2010/0323436).
Regarding claim 3, Vellinga discloses the panel comprises two transparent plates (Fig. 3, element 15-17, left side and right side).
Vellinga in view of Jeong does not disclose that the panel comprises two transparent plates between which the illumination device extends.
Lee discloses that the panel comprises two transparent plates between which the illumination device extends (Figs. 6-8, element 117 and paragraph [0045]).
In the analogous art of flat photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Vellinga with the arrangement of the illumination device between the two transparent plates as in Lee, in order to emit light and act as a partition (Lee, paragraph [0017]).
Regarding claim 4, Vellinga discloses that each transparent plate is made of poly(methyl methacrylate) (paragraph [0021]), glass (paragraph [0021]) or any other transparent material.
Regarding claim 5, Vellinga discloses the transparent plates (Fig. 3, element 15-17, left side and right side) and a gas injection device (paragraph [0036]).
Vellinga and Jeong do not disclose that the gas injection device comprises gas injection channels cut or inserted into one of the transparent plates.
Lee discloses that the gas injection device comprises gas injection channels cut or inserted (Fig. 2, elements 115) into one of the transparent plates.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vellinga (WO 2014/148903) as applied to claims 1, 9-10, and 12-13 above, in further view of Lee (US 2010/0323436).
Regarding claim 6, Vellinga discloses the panel (Fig. 3, elements 15-17, left side and right side), cavities (paragraph [0017]), and several modules assembled (Fig. 4).
Vellinga does not disclose an opening allowing fluid communication between cavities when several modules are assembled.
Lee discloses an opening allowing fluid communication (paragraph [0009] or Fig. 2) between cavities when several modules are assembled (Fig. 2).
In the analogous art of flat photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Vellinga with the fluid communication between cavities as in Lee, in order to supply a nutrient medium for all the reactors for the purposes of large-scale culture (Lee, paragraph [0009]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vellinga (WO 2014/148903) as applied to claims 1, 9-10, and 12-13 above, in view of Suryo (US 2013/0230904).
Regarding claim 7, Vellinga discloses that the first and/or the second side of the panel (Fig. 3, elements 15-17) forms the cavity (Vellinga, paragraph [0017]).
Vellinga does not disclose that the first and/or the second side of the panel have/has a recess to form the cavity. 
Suryo discloses that the first and/or second side of the panel have/has a recess to form the cavity (Figs. 2-6).
. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vellinga (WO 2014/148903) as applied to claims 1, 9-10, and 12-13 above, in view of Masse (WO 2010/132812).
Regarding claim 8, Vellinga does not disclose a gasket. 
Masse discloses a gasket (Fig. 10, element 148) arranged to create a tight contact between the modules (Fig. 10). 
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the modular photobioreactors of Vellinga with the modular photobioreactors with an interposed gasket of Masse in order to seal and stack the photobioreactor modules together (Masse, paragraphs [0028] and [0045]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vellinga (WO 2014/148903) as applied to claims 1, 9-10, and 12-13 above, in view of Yung-Hsiang Yang (US 2011/0076757) and Ji-Won Yang (WO 2015/126002).
Regarding claim 11, Vellinga discloses a photobioreactor (Fig. 6), comprising an assembly of several modules according to claim 10 (see above), and the culture medium (paragraph [0037]) contained in the cavities (paragraph [0017]).
Vellinga does not disclose a control unit configured to control the injection of gas bubbles, alternately over a first section of the width of the cavity, and then over a second section of the width of the cavity.
Yung-Hsiang Yang discloses a control unit (paragraph [0050]) configured to control the injection of gas bubbles (paragraph [0050], element 124 “gas inlet”).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the injection of gas bubbles with a control unit of Yung-Hsiang Yang in order to investigate the percent composition of the carbon dioxide gas at the outlet of the reactor (paragraph [0057]).
Vellinga and Yung-Hsiang Yang do not disclose injection of the gas bubbles, alternately over a first section of the width of the cavity, and then over a second section of the width of the cavity.
Ji-Won Yang discloses injection of the gas bubbles, alternately over a first section of the width of the cavity (Fig. 1, elements 11, gas ports on back wall), and then over a second section of the width of the cavity (Fig. 1, elements 11, gas ports under front wall).
In the analogous art of trapezoidal photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the gas injection system of Vellinga in 
In addition, regarding the limitation “injection of the gas bubbles, alternately over a first section of the width of the cavity, and then over a second section of the width of the cavity” the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vellinga (WO 2014/148903) as applied to claims 1, 9-10, and 12-13 above, in view of Vargas (US 2012/0088296).
Regarding claim 15, Vellinga discloses a photobioreactor according to claim 10 (see above).
Vellinga does not disclose a device for controlling the temperature.
Vargas discloses a device for controlling the temperature (paragraph [0030]) of the culture medium (paragraph [0030], “circulating medium”).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Vellinga with the temperature control device of Vargas in order to maintain a desired, steady temperature for the photobioreactor (Vargas, paragraph [0012]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vellinga (WO 2014/148903) as applied to claims 1, 9-10, and 12-13 above, in view of Yang (US 2011/0076757).
Regarding claim 16, Vellinga discloses a photobioreactor according to claim 10 (see above).
Vellinga does not disclose that the modules include an instrumented module, the instrumented module comprising one or more sensors in contact with the culture medium.
Yung-Hsiang Yang discloses that the modules include an instrumented module, the instrumented module comprising one or more sensors (paragraph [0050] and Fig. 1) in contact with the culture medium (paragraph [0050] and Fig. 1).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Vellinga with the sensors of Yung-Hsiang Yang in order to monitor environmental parameters inside the reactor (Yung-Hsiang Yang, paragraph [0050]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807.  The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        

/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799